Citation Nr: 1713488	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  09-46 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a right wrist condition, to include carpal tunnel syndrome.

2. Entitlement to service connection for varicocele.

3. Entitlement to service connection for a respiratory condition, to include bronchitis, pneumonia, coughing, and a lung lesion.

4. Entitlement to service connection for a skin condition, to include eczema.

5. Entitlement to service connection for a right heel condition.

6. Entitlement to an initial evaluation in excess of 10 percent prior to March 6, 2010 for irritable bowel syndrome.



REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1994 to October 1998, from October 2001 to June 2003, from February 2008 to March 2008, and from October 2009 to March 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2007and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The issues of service connection for a varicocele, a respiratory condition, a skin condition, a right heel condition, and a right wrist condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Prior to March 6, 2010, IBS has been manifest by alternating diarrhea and constipation.



CONCLUSION OF LAW

Prior to March 6, 2010, the criteria for a 30 percent evaluation for IBS were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7319 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).   Review of the record reveals adequate notice was provided regarding this claim with subsequent adjudication of the claim.  Further, the evidence indicates all identified relevant evidence has been obtained and that there are adequate VA examinations on which to evaluate the time period in question. That is, the medical record indicates that the Veteran underwent the necessary examinations and the examination findings of record reveal the necessary facts needed to evaluate the disability and there is no indication that the findings of record are incomplete or inadequate.  The medical and lay evidence of record is also sufficient to determine that referral for extra-schedular consideration is not warranted.  The Board finds that the duties to notify and assist have been met as to this claim.  The Board finds based on the grant of the highest schedular rating for IBS during the appeal period that the period under appeal is only prior to that date.  This is supported by the Veteran's subsequent argument and, as noted below, the evidence does not support referral for extraschedular consideration.


Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594. Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The RO has rated the Veteran's IBS as 10 percent disabling prior to March 6, 2010 under Diagnostic Code 7319.  38 C.F.R. § 4.114, Diagnostic Code 7319 (2016).

Diagnostic Code 7319 for irritable colon syndrome, to include spastic colitis, mucous colitis, etc., provides a 30 percent evaluation for severe symptoms; diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  A 10 percent rating is warranted for moderate symptoms; frequent episodes of bowel disturbance or abdominal distress.  A noncompensable rating is warranted for mild symptoms; disturbances of bowel function with occasional episodes of abdominal distress.  Id.

On June 2009 VA examination, the Veteran reported experiencing abdominal pain approximately eighty percent of the time.  He stated he had missed three or four days of work over the past twelve months due to abdominal pain and diarrhea, and that he had visited the emergency room twice in the past year for his symptoms.  He reported cyclic symptoms of constipation with bloating and cramping pain that radiated through the chest and lower back, and then diarrhea for one to three days before the cycle re-started.  He also reported nausea two or three times per month and incontinence of stool with urgency about three times over the past year.

On review of the record, the Board finds that the disability picture presented by the Veteran's IBS warrants a 30 percent disability rating prior to March 6, 2010.  During the entire appellate period, the Veteran reported alternating diarrhea and constipation, with more or less constant abdominal distress.  Resolving all reasonable doubt, the evidence reveals that the disability has been severe in nature throughout the period in question.

Accordingly, the Board finds that entitlement to a 30 percent disability rating for IBS prior to March 6, 2010 is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's IBS under 38 C.F.R. § 3.321(b).  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  Comparing the Veteran's IBS symptomatology to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  The Veteran's IBS has resulted in alternating diarrhea and constipation.  The symptomatology and effects on daily living are contemplated by the rating criteria and do not present an exceptional disability picture.  That is, the Board finds that the IBS is manifested by symptoms and effects on employability which are reflected in the rating criteria.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of the rating for IBS is not warranted.  38 C.F.R. § 3.321(b) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A 30 percent evaluation prior to March 6, 2010 for irritable bowel syndrome is granted, subject to the laws governing payment of monetary benefits [to include consideration of the intervening periods of active service].



REMAND

Although the Board sincerely regrets the delay that will result from remanding these claims, it is necessary to afford the Veteran every possible consideration.

With regard to the claims for service connection for a varicocele, a respiratory condition, a skin condition, and a right heel condition, it is unclear from the record whether the Veteran has diagnoses for these conditions.  While he was given several examinations related to undiagnosed illnesses, these claimed disabilities have not been evaluated on a direct basis.  With regard to the claim for service connection for a right wrist condition, the record suggests this condition may be related to service-connected fibromyalgia.  The Board is required to consider all theories of entitlement to service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  Therefore, new examinations are needed to determine whether the Veteran has these diagnoses and, if so, whether they are related to his military service or service-connected disabilities.  A VCAA notification letter regarding secondary service connection should also be issued.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the varicocele, respiratory condition, skin condition, right heel condition, and right wrist condition on appeal; this specifically includes treatment records from the Roseburg VA Medical Center from March 2016 to the present.

2. Provide VCAA notice regarding secondary service connection.

3. After completing directives (1)-(2), the AOJ should request opinions with examinations from the appropriate VA medical professionals to determine the nature and likely etiology of the Veteran's varicocele, respiratory condition, skin condition, right heel condition, and right wrist condition.  The Veteran's record, to include this remand, must be made available to the examiner for review.  Upon review of pertinent medical history, the examiner should provide a response to the following:

(a) Identify (by diagnosis) all disabilities found related to a varicocele, the respiratory system, skin, right heel, and right wrist.  If no diagnosis is made, indicate whether the Veteran's symptoms represent the manifestation of an undiagnosed illness.  (The examiner should note that whether the Veteran exhibits symptoms on examination is irrelevant if he has exhibited them during the course of this appeal).

(b) If, instead of an undiagnosed illness, there is a known clinical diagnosis, offer an opinion as to whether each diagnosed disability is at least as likely as not (a 50% or higher degree of probability) related to the Veteran's service.  It is requested that the rationale for any opinion related to a diagnosed respiratory or skin disability include some discussion of the Veteran's conceded exposure to environmental hazards, including burn pits, high levels of particulate matter, and pesticides and insecticides in the Persian Gulf.

(c) If the answer to (b) above is negative, offer an opinion as to whether a right wrist and/or right heel disability is at least as likely as not (a 50% or higher degree of probability) caused or aggravated by the service-connected fibromyalgia.  

(d) If the answer to (b) above is negative, offer an opinion as to whether a the varicocele is at least as likely as not (a 50% or higher degree of probability) caused or aggravated by the service-connected residuals of testicular cancer.  

(e) Indicate whether the Veteran's right heel condition and right wrist condition, however classified, represent a symptom of his Gulf War illness, diagnosed as fibromyalgia, or whether they are separate therefrom.

Detailed reasons for all opinions should be provided.

4. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

5. The AOJ should then review the record and readjudicate the claims, performing all additional development deemed necessary.  If any of the issues remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


			

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


